EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use in this Registration Statement on Form SB-2 and to the incorporation by reference into the Company’s previously filed Registration Statements on Form S-8 (Nos. 333-72095, 333-111017, 333-84184) of our report dated April 16, 2007, relating to the consolidated financial statements of BPO Management Services, Inc., and to the reference to our Firm under the caption “Experts” in the Prospectus. Kelly & Company Kelly & Company Costa Mesa, California July 13, 2007
